Per curiam.
Patrick L. Swindall, a member of the State Bar of Georgia, having been convicted in the United States District Court for the Northern District of Georgia on several felony counts which constitute grounds for disbarment under Rule 4-102 of the State Bar Rules, petitioned the State Disciplinary Board for voluntary suspension of his license to practice law. Under State Bar Rule 4-106, a lawyer convicted of a crime involving moral turpitude may be suspended from the practice of law until all appeal rights are terminated.
This court accepts the petition for voluntary suspension from the practice of law pending termination of Swindall’s appeal.

Voluntary suspension of license accepted.


All the Justices concur.

*586Decided November 22, 1989.
William P. Smith III, General Counsel State Bar, Joe David Jackson, Assistant General Counsel State Bar, for State Bar of Georgia.
Robert G. Fierer, for Swindall.